Case 21-52225-bem   Doc 25   Filed 10/12/21 Entered 10/12/21 08:53:30   Desc Main
                             Document     Page 1 of 9
Case 21-52225-bem   Doc 25   Filed 10/12/21 Entered 10/12/21 08:53:30   Desc Main
                             Document     Page 2 of 9
Case 21-52225-bem   Doc 25   Filed 10/12/21 Entered 10/12/21 08:53:30   Desc Main
                             Document     Page 3 of 9
Case 21-52225-bem   Doc 25   Filed 10/12/21 Entered 10/12/21 08:53:30   Desc Main
                             Document     Page 4 of 9
Case 21-52225-bem   Doc 25   Filed 10/12/21 Entered 10/12/21 08:53:30   Desc Main
                             Document     Page 5 of 9
Case 21-52225-bem   Doc 25   Filed 10/12/21 Entered 10/12/21 08:53:30   Desc Main
                             Document     Page 6 of 9
Case 21-52225-bem   Doc 25   Filed 10/12/21 Entered 10/12/21 08:53:30   Desc Main
                             Document     Page 7 of 9
Case 21-52225-bem   Doc 25   Filed 10/12/21 Entered 10/12/21 08:53:30   Desc Main
                             Document     Page 8 of 9
Case 21-52225-bem   Doc 25   Filed 10/12/21 Entered 10/12/21 08:53:30   Desc Main
                             Document     Page 9 of 9
